SEVENTH COURT OF APPEALS
        SET FOR SUBMISSION ON ORAL ARGUMENT TUESDAY, DECEMBER 1, 2015 
                                 AT 1:30 P.M.
                                       
(Before, Chief Justice Brian Quinn, Justice James T. Campbell, Justice Patrick A. Pirtle)
                                       
                                       
                                       
07-15-00060-CV	Jody James Farms, JV v. The Altman Group, 	Floyd County
Inc. and Laurie Diaz	

JENKINS, WAGNON & YOUNG, P.C. 		O/A Requested
  (Jody D. Jenkins)  -  Appellant							
			FIELD, MANNING, STONE, HAWTHORNE 	O/A Requested	
			  & AYCOCK, P.C.  (Anna McKim, J. Paul
  Manning)  -  Appellees		

07-15-00102-CV	Ronald Whittington and Mary Whittington	Potter County
v. Jay Green and Connie Green								
			SELL GRIFFIN MCLAIN P.C.			O/A Requested
 			  (Kerry McLain)  -  Appellants
		
				 
			BURDETT MORGAN WILLIAMSON		O/A Requested
			  & BOYKIN, LLP		
  (Wyatt L. Brooks, Lewis Coppedge)
   -  Appellees